COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH

NO. 2-04-017-CR





WILLIAM HARLON MOORE   						APPELLANT





V.



THE STATE OF TEXAS	STATE

----------

FROM THE 43
RD
 
DISTRICT COURT OF PARKER COUNTY

----------

MEMORANDUM OPINION
(footnote: 1) AND JUDGMENT

----------

On October 21, 2004, we abated this appeal and remanded to the trial court to determine whether appellant William Harlon Moore  wanted to continue his appeal, to determine whether appellant was indigent, and to appoint counsel if necessary. The supplemental clerk’s and reporter’s records from the abatement hearing were filed in this court on November 9, 2004.

At the hearing, appellant told the court that he did not wish to proceed with his appeal.  Based on the clerk’s and reporter’s records, it is apparent that appellant does not desire to continue this appeal.  Accordingly, we dismiss this appeal.  
See
 
Tex. R. App. P
.
 42.2(a); 
Conners v. State
, 966 S.W.2d 108,109-11 (Tex. App.—Houston [1st
 Dist.] 1998, pet. ref’d).





PER CURIAM

PANEL D:	LIVINGSTON, DAUPHINOT, and HOLMAN, JJ. 

DO NOT PUBLISH

Tex. R. App. P. 
47.2(b)



DELIVERED: December 9, 2004

FOOTNOTES
1:See
 
Tex. R. App. P.
 47.4.